Schedule of Sales Commissions Percent of Premium Year 1 Years 2-7 Years 8+ Commission Override Commission Override Commission Override Target 50.0% 0.0% 2.0% 1.0% 0.0% 0.0% Excess 2.0% 0.0% 2.0% 1.0% 0.0% 0.0% Increase 50.0% 0.0% 2.0% 1.0% 0.0% 0.0% Additional compensation will be paid in the form of production bonuses as well as qualification for company benefit programs.Additional allowances for office expenses will be paid to the General Agent. There is an asset based trail commission of 0.20% (0.15% to the Agent and 0.05% to the General Agent) that is paid in years 8 and beyond.
